DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

  EAGLE TRANSPORT CORPORATION OF NORTH CAROLINA d/b/a
   EAGLE TRANSPORT CORPORATION and CYNTHIA S. ROBERTS,
                       Appellants,

                                     v.

   JACQUELINE ROCH-HERNANDEZ, as Personal Representative of
        THE ESTATE OF LUCCA G. ROCH-HERNANDEZ,
                        Appellee.

                              No. 4D20-2663

                              [July 14, 2021]

   Non-final appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; John B. Bowman, Judge; L.T. Case No. CACE20-
609.

   Kansas R. Gooden of Boyd & Jenerette, P.A., Miami, for appellants.

   Seth Miles of Buckner + Miles, Miami, for appellee.

PER CURIAM.

   Appellants Eagle Transport Corporation of North Carolina and Cynthia
Roberts appeal an order denying their motion to transfer venue from
Broward County to Alachua County, based upon forum non conveniens.
We agree with Appellants that the trial court erred in denying the motion,
and we thus reverse.

                               Background

   Appellee, the parent and personal representative of the decedent, filed
a wrongful death action in Broward County based on a vehicular accident
that occurred in Alachua County. The decedent, who resided in Alachua
County at the time of the accident, collided with a tractor trailer owned by
Appellant Eagle Transport Corporation of North Carolina d/b/a Eagle
Transport Corporation (“Eagle Transport”) and driven by Appellant
Roberts.
   The parties’ only connection to Broward County is that Eagle Transport
has a registered agent and a fueling hub in that county. Eagle Transport’s
principal address is in North Carolina, the truck driver is a resident of
Duval County, and the personal representative is a resident of Miami-Dade
County.

    Appellants moved to dismiss the action for improper venue or,
alternatively, to transfer venue to Alachua County pursuant to section
47.172, Florida Statutes (2020). Appellants argued that Alachua County
is a more convenient forum because it is where the accident occurred and
where liability is contested. Appellants contended that the following
witnesses who are material to the liability issue live in or near Alachua
County: law enforcement officers, the medical examiner, and a toxicology
expert. The driver lives much closer to Alachua than Broward. Left
unclear is the current domicile of two roommates of the decedent at the
time of the accident, as well as that of a purported eyewitness. Appellee
has not identified any liability witnesses who live in or near Broward
County, and the anticipated damages witnesses live in Miami-Dade
County, not Broward.

   The trial court denied the motion, explaining that the witnesses are
primarily first responders whose testimony can be observed through video.
Appellants have timely appealed that decision.

                                 Analysis

    “This Court reviews ‘orders denying motions to transfer venue for an
abuse of discretion.’” Pep Boys v. Montilla, 62 So. 3d 1162, 1165 (Fla. 4th
DCA 2011) (quoting Tomac of Fla., Inc. v. Gunn’s Quality Glass & Mirror,
Inc., 17 So. 3d 320, 321 (Fla. 4th DCA 2009)). In deciding whether to
transfer an action pursuant to section 47.122, a court considers three
statutory factors: “(1) the convenience of the parties; (2) the convenience
of the witnesses; and (3) the interest of justice.” Ford Motor Co. v. James,
33 So. 3d 91, 92-93 (Fla. 4th DCA 2010) (quoting Hu v. Crockett, 426 So.
2d 1275, 1277-78 (Fla. 1st DCA 1983)). “[T]he convenience of the
witnesses is probably the single most important consideration of the three
statutory factors.” Pep Boys, 62 So. 3d at 1165 (quoting Hu at 1279).

   Here, the trial court erred in denying the motion to transfer where the
parties’ only connection to Broward County is the fact that Eagle
Transport’s registered agent and one of its fueling hubs are located there.
See ATP Tour, Inc. v. Skoff, 758 So. 2d 1226, 1228 (Fla. 4th DCA 2000)
(“Our court has held that a trial court abuses its discretion if it denies a
motion to change venue where the only connection to the county in which

                                     2
the action is filed is that a non-resident corporation had an agent for
service there.”); Avis Rent A Car Sys., Inc. v. Broughton, 672 So. 2d 656,
656 (Fla. 4th DCA 1996) (same); Morrill v. Lytle, 893 So. 2d 671, 673 (Fla.
1st DCA 2005) (trial court abused its discretion in denying motion to
transfer venue from Duval County to Alachua County where accident
occurred in Alachua County, witnesses were located in Alachua County,
and only connection to Duval County was that corporate defendants
maintained offices in Duval County and certain attorneys involved in the
case practiced in Duval County).

    “Florida courts have consistently held that it is error to deny a transfer
of venue where a vehicular accident occurs in a Florida county other than
the forum county and the witnesses are located outside of the forum
county and many or most of the witnesses are located in the county in
which the accident occurred.” Morrill, 893 So. 2d at 673; see also Pep
Boys, 62 So. 3d at 1166. Here, the vehicular accident occurred in Alachua
County. None of the witnesses or parties reside in Broward County, and
most of the material liability witnesses reside in or near Alachua County.

                                Conclusion

   Appellants satisfied their burden to establish that the most convenient
forum is Alachua County. As such, the trial court erred in denying the
motion of Appellants to transfer venue. Therefore, we reverse and remand
with directions that the trial court transfer this case to Alachua County.

   Reversed and remanded.

WARNER, MAY and FORST, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      3